PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JIANGXI GUIXI YI XIN COPPER HOLDING, INC. AS OF MARCH 31, 2008 The following unaudited pro forma condensed consolidated financial statements combine the historical balance sheet of LYH Acquisition Corporation (“LYH”), incorporated in the British Virgin Islands, with the historical balance sheet of AFH Holding I, Inc. (“AFH Holding”), at March 31, 2008, and their respective income statements for the period ended March 31, 2008. We provide the following information to aid you in your analysis of the financial aspects of the reverse merger, referred to elsewhere in this 8 K Report as the Merger.We derived this information for LYH from its unaudited financial statements for the period ended March 31, 2008.We derived this information for AFH Holding from its unaudited financial statements for the period ended March 31, 2008. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the separate historical financial statements of LYH, appearing elsewhere herein, and the historical financial statements of AFH Holding, as filed and included in our current Form 10-Q for the period ended March 31, 2008. The fiscal year end of LYH and AFH Holding is December 31. The unaudited pro forma condensed consolidated financial information is for illustrative purposes only.The companies may have performed differently had they always been combined.You should not rely on the pro forma condensed consolidated financial information as being indicative of the historical results that would have been achieved had the companies always been combined or the future result that the combined company will experience after the Merger. JIANGXI GUIXI YI XIN COPPER HOLDING, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET MARCH 31, 2008 (in usd) LYH AFH Holding Pro Forma Adjustments Pro Forma Consolidated (a) (b) (c) Balance ASSETS Current Assets Cash and Cash Equivalents $ 83,706 $ 83,706 Accounts Receivable-Net 4,748,400 4,748,400 Accounts Receivable-Related Parties 765,103 765,103 Inventory 16,645,550 16,645,550 Prepayments 201,147 201,147 Prepaid Expense 76,639 (76,639 ) C - Subsidy Receivable 422,274 422,274 Income Tax Rebate Receivable 26,263 26,263 Other Receivables 976,054 976,054 Due from Related Parties 965,067 965,067 Total Current Assets 24,910,203 24,833,564 Property, Plant and Equipment – Net 1,039,784 1,039,784 Land Use Right – Net 65,171 65,171 Construction in Progress 308,205 308,205 Total Assets $ 26,323,363 $ 26,246,724 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Short-term Loan $ 2,848,110 $ 2,848,110 Accounts Payable 5,462 5,462 Accounts Payable-Related Parties 10,709,795 10,709,795 Advances from Customers 5,685,265 5,685,265 Tax Payable (Credit) (416,040 ) (416,040 ) Due to Related Parties 879,847 145,000 D 1,024,847 Other Payables and other current liabilities 98,152 98,152 Total Current Liabilities 19,810,591 19,955,591 Stockholders’ Equity Common Stock 5,000 16,400 21,500 100 A Additional Paid-In-Capital 5,649,179 4,771 (16,400 ) A 5,637,550 Treasury Stock (2,500 ) (2,500 ) Retained Earnings (Accumulated Deficit) 703,940 (7,271 ) (221,639 ) B 475,030 Accumulated Other Comprehensive Income 159,553 159,553 Total Stockholders’ Equity 6,512,772 - 6,291,133 Total Liabilities and Stockholders’ Equity $ 26,323,363 - $ 26,246,724 JIANGXI GUIXI YI XIN COPPER HOLDING, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENT THREE-MONTH ENDED MARCH 31, 2008 (in usd) LYH AFH Holding Pro Forma Adjustments Pro Forma Consolidated (a) (b) (c) Balance Sales 26,378,431 26,378,431 Cost of Sales (25,602,837 ) (25,602,837 ) Government Subsidies 485,968 485,968 Sales Tax and Surtax (49,660 ) (49,660 ) Gross Profit 1,211,902 1,211,902 Operating Expenses General and Administrative Expenses 411,004 411,004 Financial Expenses 58,033 58,033 Total Operating Expenses 469,036 469,036 Operating Income (Loss) 742,866 742,866 ServiceFees For Reverse Merger 221,639 221,639 Net Income (Loss) Before Provision for Income Taxes 742,866 521,227 Provision for Income Taxes (38,552 ) (38,552 ) Net Income (Loss) Attributable To Shareholders 704,314 221,639 482,675 Net Income (Loss) Per Share $ - 0 Shares Outstanding 4,601,140 20,000,000 E NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Revised with $3 per share) Note 1-Reverse Merger In Consideration for 18,500,000 shares of AFH Holding, representing 90% of AFH Holding’s total outstanding shares after giving effect to the Merger, AFH Holding acquired-through a Share Exchange Agreement, datedXXXX- all of the issued and outstanding share capital of LYH Acquisition Corporation, incorporated in the British Virgin Island, (“BVI”), Note 2-Pro forma adjustments Balance Sheet- as of March 31, 2008 a) Derived from the balance sheet of LYH as of March 31, 2008 b) Derived from the balance sheet of AFH Holding as of March 31, 2008 c) Adjustments relating to the share exchange agreement and the acquisition of LYH by AFH Holding, including: A. To adjust for the exchange of LYH shares for 18.5 million newly issued shares of common stock, par value US$0.001 per share. B. To accrue the fees to AFH Holding Advisory, LLC for the reverse merger.The total fees are $221,639 and calculated as follows: $176,639 service fees including $76,639 prepaid expense plus estimated reimbursable attorney fees of $45,000 in connection with the reverse merger. C. To record service fee expense of $76,639. D. The sum of adjustment for reverse merger related fees including $100,000 service fees and $45,000 legal fees E. After the reverse merger, the Company has 21,500,000 shares of common stock issued ($ 0.001 Par value), including 20,500,000 shares outstanding and1,000,000 shares treasury stock ($2,500 cost).20,500,000 outstandingshares are allocated as follows: 1. 18,000,000 shares issued to former owner of LYH 2. 2,000,000 shares retained by former owner of AFH Holding 3. 500,000 restricted shares issued to the two executives respectively. Statement of Income- For the period ended March 31, 2008 a) Derived from the statement of income of LYH for the period ended March 31, 2008 b) Derived from the statement of Income of AFH Holding for the period ended March 31, 2008 000160/09953 BFLODOCS 2384019v1
